,--· --:-··----------              ------- -- -- ----------- - ----          --------------·~-   ·--------- -------            -- ------- ·---- -
i
    <f"·   • A~5B   (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                 Page I of I



                                                UNITED STATES DISTRICT COURT
                                                                  SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                           JUDGMENT IN A CRIMINAL CASE
                                                                                                   (For Offenses Committed On or After November I, 1987)
                                                  V.

                                     Jorge Perez-Diaz                                              Case Number: 3:19-mj-21203

                                                                                                   Roseline Denm
                                                                                                   Defend~nt's Attorney



           REGISTRATION NO. 10883308                                                                                      t~AR     0 8 2019
           THE DEFENDANT:                                                                                                          ..   T    . ,...,.   COURT
                                                      .                                                        CLERK U S           Q1f; . Rh       .
            IZI pleaded guilty to count(s) 1 of Comp1amt                                                                  ·   1 , T 1·  -rOF       CALIFORNIA
                                                                                                                                                         ?""\F.:
            D was found guilty to count(s)                                                                  BY       ___.,,.-L--------
               after a plea of not guilty.                                                                               1~ 1"
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
           Title & Section                      Nature of Offense                                                                            Count Number(s}
           8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                                  1

            D The defendant has been found not guilty on count(s)
                                                                                         ------------------~

            D Count(s)                                                                              dismissed on the motion of the United States.

                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:                                    ,          ,\

                                           D TIME SERVED                                    DY--                 ~                               days

            0 Assessment: $10 WAIVED 0 Fine: WAIVED
            0 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
            D Court recommends defendant be deported/removed with relative,                          charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                 Friday, March 8, 2019
                               I
                            ./ /\ !: /                         A /~
                                                                                                 Date of Imposition of Sentence
                                                                                                                                        --
           Received
                          'i . /"if!_
                          IV    It. : 'i
                                    il . .  •
                                         ,_....
                                            I
                                                  &!)_,,'If
                                                  .~...
                                                        ' / '
                                                          1'
                                                               ,·u·
                         DUSM                                                                            ftr\.~LESTANLEY-k:'"BOONE
                                                                                                                 ATES MAGISTRATE JUDGE


           Clerk's Office Copy                                                                                                                            3:19-mj-21203
